DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg 6, filed 11/30/20 with respect to the rejection(s) of claim(s) have been fully considered and the arguments against Yamen in view of Grammel are persuasive.  Therefore, the previous rejection dated 09/01/20 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hansson (Pat No 6678524) to teach switching currently directed data communication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9-10, 12-13, 15, 25-26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamen (Pub No 20110255410) and further in view of Grammel (Pat No 8953433) and Hansson (Pat No 6678524).

Regarding claim 1 and 12,
 	Yamen teaches a first node implemented in a hybrid access network, the first node comprising:
(interpreted as Thus, in the case of using a packet switched network as the first type network and a circuit switched network as the second type network, an embodiment of the method can be summarized as: [0046] receiving a congestion indication for resources on a route to a target through the packet switched network, [0047] storing the congestion indication associated to the route, [0048] upon receiving a request for initiating a set-up of a call on the route, [0049] checking if a congestion indication exists for the route, and [0050] establishing the call on an alternative route to the target through the circuit switched network, see Yemen para [0045]-[0050]).
	the receiver is further configured to receive additional instructions to switch from the flow-based distribution on the second link to the packet-based distribution on the first link in response to the congestion subsiding. (interpreted as S15 proceed with set-up on primary route if no congestion indication present, see Yemen fig. 1). 	
 	However Yemen does not teach switch a currently-directed data communication;
 	a processor coupled to the receiver and configured to generate a first control message instructing the flow-based distribution, the first control message comprises a flow identifier (ID) that identifies a flow; and
 	a transmitter coupled to the processor and configured to transmit the first control message to a second node in the hybrid access network,

	Grammel teaches a processor coupled to the receiver and configured to generate a first control message instructing the flow-based distribution, the first control message comprises a flow identifier (ID) that identifies a flow; and a transmitter coupled to the processor and configured to transmit the first control message to a second node in the hybrid access network, (interpreted as After selecting the flow identifier and the virtual slot, optical network device 4C may send a reservation message 22 to optical network device 4A (i.e., the optical network device that is upstream on backup path 12 from optical network device 4C). Reservation message 22 may indicate the selected flow identifier and may indicate that optical network device 4C has reserved the selected virtual slot of optical fiber 8B for backup path 12, see col 8 line 25-35)
	It would have been obvious to one of ordinary skill in the art to combine the flow based routing as taught by Yemen with the flow id as taught by Grammel since it is known in the art to use identifiers to identify different routes/paths/flows for transmitting information.

 	However Yemen in view of Grammel do not teach switch a currently-directed data communication;
 	Hansson teaches switch a currently-directed data communication (interpreted as If the first switching node selects delivery using the other network, the data is rerouted to the second switching node via an interconnection between the circuit-switched and packet-switched networks. The second switching node then selects a particular bearer for transmitting the data and sends the data to the mobile station using the selected bearer, see col 2 lines 25-35).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Yemen in view of Grammel with the rerouting of current data as taught by Hansson since it would have been a simple modification providing expected results of changing the communication link immediately for rather than subsequent transmissions.

Regarding claim 2 and 25,
 	Yemen in view of Grammel and Hansson teaches the first node of claim 1, wherein the first node is a hybrid customer premises equipment (HCPE) and the second node is a hybrid access gateway (HAG) (interpreted as For example, the method and devices could also be applied in the case of an ATM (Asynchronous Transfer Mode) based user plane, or embodiments described using an M-MGW could also be executed using a regular MGW or any other applicable user plane handling node. Equally, call control can be performed by an MSC, an MSC-S or any other applicable call control server, see Yamen para [0033])

Regarding claim 3 and 26, 
 	Yemen in view of Grammel and Hansson teaches a first node of claim 1, wherein the first control message comprises a description value field identifying the flow ID of the flow to implement the flow-based distribution (interpreted as In this example, a trail trace identifier field of a data unit may specify the flow identifier, see Grammel col 7 line 1-5).
	It would have been obvious to one of ordinary skill in the art to combine the flow based routing as taught by Yemen with the flow id as taught by Grammel since it is known in the art to use identifiers to identify different routes/paths/flows for transmitting information.

Regarding claim 4 and 13, 
 	Yemen in view of Grammel and Hansson teaches a first node of claim 1, further comprising: a first interface configured to couple to the first link, wherein the first link is associated with a first protocol, standard, or technology; and a second interface configured to couple to the second link, wherein the second link is associated with a second protocol, standard, or technology (interpreted as For example, the first type network may be an Internet Protocol, network and/or an Asynchronous Transfer Mode network, while the second type network may e.g. a Time Division Multiplex network. Independently of the transport protocols used in the first and/or second type network, the call control servers and user pane handling nodes may handle the call as circuit-switched traffic carried by the respective transport protocol, see Yemen para [0044]).

Regarding claim 7, 
 	Yemen in view of Grammel and Hansson teaches a first node of claim 4, wherein the first node is configured to transfer packets via the first link and transfer flows via the second link (interpreted as For example, the first type network may be an Internet Protocol, network and/or an Asynchronous Transfer Mode network, while the second type network may e.g. a Time Division Multiplex network. Independently of the transport protocols used in the first and/or second type network, the call control servers and user pane handling nodes may handle the call as circuit-switched traffic carried by the respective transport protocol, see Yemen para [0044]).


Regarding claim 10 and 15, 
 	Yemen in view of Grammel and Hansson teaches a first node of claim 9, wherein the processor is further configured to generate, in response to the additional instructions, a second control message instructing the packet-based distribution, and wherein the transmitter is further configured to transmit the second control message to the second node (interpreted as For example, the data packet received by switching device 210 can be routed based upon packet-based routing rules and can thus be determined to be handled by macroflow sub-plane 212, or the packet can be routed based upon flow-based processing and can thus be determined to be handled by macroflow sub-plane 214, see Narayanan para [0029]).

Regarding claim 29, 
(interpreted as Thus, in the case of using a packet switched network as the first type network and a circuit switched network as the second type network, see Yemen para [0045]-[0050]).

Claim 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamen (Pub No 20110255410) and further in view of Grammel (Pat No 8953433) and Hansson (Pat No 6678524) and  Hao (Pub No 20100195644).

Regarding claim 32 and 33, 
 	Yemen in view of Grammel and Hansson teaches the method of claim 12, further comprising: 
making a selection of either a first tunnel associated with the first link or a second tunnel associated with the second link based on the congestion; (interpreted as Thus, in the case of using a packet switched network as the first type network and a circuit switched network as the second type network, an embodiment of the method can be summarized as: [0046] receiving a congestion indication for resources on a route to a target through the packet switched network, [0047] storing the congestion indication associated to the route, [0048] upon receiving a request for initiating a set-up of a call on the route, [0049] checking if a congestion indication exists for the route, and [0050] establishing the call on an alternative route to the target through the circuit switched network, see Yemen para [0045]-[0050]).
 	However they do not teach generating an acknowledgment message in response to the instructions; transmitting the acknowledgment message based on the selection.
 	Hao teaches generating an acknowledgment message in response to the instructions; transmitting the acknowledgment message based on the selection (interpreted as After the receiving party of the above session control path switching request receives the request, it identifies the ICS session corresponding to the request and sends the transmitting party a response of session control path switching acknowledgement, see para [0032]).

Claim 5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamen (Pub No 20110255410) and further in view of Grammel (Pat No 8953433) and Hansson (Pat No 6678524) and Delachanal (Pub No 20130227627).

Regarding claim 5 and 27, 
 	Yemen in view of Grammel and Hansson teaches a first node of claim 4, however do not teach wherein the first link is a wired link and the second link is a wireless link.
 	Delachanal teaches wherein the first link is a wired link and the second link is a wireless link (interpreted as For example, the electronic system 10 forms a local data transmission network 23 when each of the first, second and even third data links 16, 20, 22 is a wire or wireless, short-distance communication link, such as a link having a length of less than 100 meters. The first link 16 and the third link 22 are then preferably wire links, and the second link 20 is preferably a short-distance wireless link, Delachanal para [0036]).
	It would have been obvious to one of ordinary skill in the art to combine the packet-based and flow-based hybrid system as taught by Yemen in view of Grammel and Hansson with wireless and wired connections as taught by Delachanal since it would have been an obvious design choice to select from the limited known common methods of transferring data. 

6, 8, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamen (Pub No 20110255410) and further in view of Grammel (Pat No 8953433) and Hansson (Pat No 6678524) and Garcia (Pub No 20130053048).

Regarding claim 6 and 8 and 28 and 30, 
  	Yemen in view of Grammel and Hansson teaches a first node of claim 5, however does not teach wherein the first link is a digital subscriber line (DSL) link and the second link is a Long-Term Evolution (LTE) link. 
 	Garcia teaches wherein the first link is a digital subscriber line (DSL) link and the second link is a Long-Term Evolution (LTE) link (interpreted as For example, if congestion occurs in the DSL link of the HNB part 23, and the HHNB 20 decides to relieve the congestion by routing the data of some CSG UEs via the RN part 23, a path switch command may sent towards the core network, either from the RN part 23 or from the controlling DeNB 40, see para Garcia [0063]. Also see relay nodes (RN) used for LTE, para [0053])).
 	It would have been obvious to one of ordinary skill in the art to combine the packet-based and flow-based hybrid system as taught by Yemen in view of Grammel and Hansson with specific links for different protocols as taught by Garcia since it would have been known in the art of communications that the packet-based and flow-based links could be known communication links (e.g. DSL and LTE).

Claim 11, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamen (Pub No 20110255410) and further in view of Grammel (Pat No 8953433) and Hansson (Pat No 6678524) and Archer (Pub No 20130086279).

Regarding claim 11 and 31, 

 	Archer teaches wherein the first control message and the second control message are Generic Routing Encapsulation (GRE) notify messages (interpreted as The monitored data may be in the form of conventional Internet Protocol (IP) data traffic or in the form of tunneled data traffic using a protocol such as Generic Routing Encapsulation (GRE), GPRS Tunnelling Protocol (GTP), etc, see para [0086])
 	It would have been obvious to one of ordinary skill in the art to combine the packet-based and flow-based hybrid system as taught by Yemen in view of Grammel and Hansson with specific protocol for transmissions as taught by Archer since it would have been known in the art of communications to use GRE for transmitting packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461